DETAILED CORRESPONDENCE
Note: This office action is in response to communication filed on 06/30/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4, 6-11, 14-19, and 22-25 are pending in the application.
Claims 1-4 and 6-11 are examined on the merits.
Response to arguments
Applicant’s arguments filed on 06/30/2022 have been fully considered but are moot because the independent claims have been amended and the new ground of rejection relies on a different interpretation of the previously applied art for any teaching or matter specifically challenged in the argument. 
Claim Interpretation
	In claim 4, the limitation “at least some of the plurality of projections have a tapered end” has been interpreted below as if there are at least two projections that have tapered ends. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingram (US PGPUB 20150320434) in view of Robinson (US PGPUB 20120143113).
Regarding claim 1, Ingram discloses a dressing (a dressing 102: ¶0033 and Fig. 1) for treating a tissue site with negative pressure (¶0033), the dressing (102) comprising:
a contact layer (a contact layer 110: ¶0033, Figs. 1 and 6-8) comprising a first manifold (the contact layer 110 defines/comprises a manifold: ¶0045-0046) having a plurality of holes (a plurality of through-holes 140: ¶0070 and Figs. 6-8) through the first manifold (the plurality of through-holes 140 extends through the contact layer 110 which includes the first manifold: ¶0070 and Figs. 6-8; therefore, the contact layer 110 has the plurality of through-holes 140 through the first manifold); and
a retainer layer (a retainer layer 108: ¶0033, Figs. 1 and 6-8) comprising a second manifold (the retainer layer 108 defines/comprises a manifold: ¶0045-0046) having a plurality of projections (bosses 137: ¶0092 and Fig. 8) …, the plurality of projections being formed from an open-cell, reticulated foam (¶0046: the second manifold 108 is made of open-cell, reticulated foam and the plurality of projections 137 is a part of the second manifold 108; thus, the plurality of projections 137 is also formed from an open-cell, reticulated foam) …
Ingram discloses the second manifold having the plurality of projections (137), but does not explicitly disclose the plurality of projections at ambient pressure and at least one of the projections protruding into at least one of the plurality of holes.
In the same field of endeavor, wound dressings, Robinson discloses a wound healing apparatus 206 for promoting granulation and epithelialization at a tissue site (Abstract and ¶0055). Robinson further discloses a technique of providing at least one of the projections (one of the projections 216: ¶0055 and Fig. 4A) protruding into at least one of the plurality of holes (one of the recesses 212: ¶0055 and Fig. 4A) in the wound apparatus 206 at ambient pressure for the benefit of inducing microstrains and microstresses at the tissue site for promoting granulation and epithelialization (¶0055). From these teachings, a person having ordinary skill in the art would have recognized/deduced that the technique of providing the plurality of projections on the second manifold at ambient pressure so that at least one of the projections protruding into at least one of the plurality of holes yields the predictable result of inducing microstrains and microstresses at the tissue site for promoting granulation and epithelialization.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the plurality of projections of Ingram by configuring the plurality of projections at ambient pressure, similar to that disclosed by Robinson, in order to induce microstrains and microstresses at the tissue site for promoting granulation and epithelialization, as suggested in ¶0055 of Robinson and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Regarding claim 2, Ingram in view of Robinson discloses all the limitations as discussed above for claim 1.
Ingram further discloses wherein the retainer layer is more compressible than the contact layer (during negative pressure therapy, the contact layer 110 does not compress and the retainer layer 108 compresses: ¶0090; therefore, the retainer layer 108 is more compressible than the contact layer 110). 
	Regarding claim 3, Ingram in view of Robinson discloses all the limitations as discussed above for claim 1.
Ingram does not disclose wherein the plurality of projections are complementary to the plurality of holes.
Robinson further discloses a technique of providing at least one of the projections (one of the projections 216: ¶0055 and Fig. 4A) protruding into at least one of the plurality of holes (one of the recesses 212: ¶0055 and Fig. 4A) in the wound apparatus 206 at ambient pressure for the benefit of inducing microstrains and microstresses at the tissue site for promoting granulation and epithelialization (¶0055). From these teachings, a person having ordinary skill in the art would have recognized/deduced that the technique of providing a plurality of projections on the second manifold so that the plurality of projections is complementary to the plurality of holes yields the predictable result of inducing microstrains and microstresses at the tissue site for promoting granulation and epithelialization.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the second manifold of Ingram in view of Robinson by incorporating a plurality of projections so that the plurality of projections is complementary to the plurality of holes, similar to that disclosed by Robinson, in order to induce microstrains and microstresses at the tissue site for promoting granulation and epithelialization, as suggested in ¶0055 of Robinson and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Regarding claim 4, Ingram in view of Robinson discloses all the limitations as discussed above for claim 1.
Ingram does not disclose wherein at least some of the plurality of projections have a tapered end disposed within the plurality of holes.
Robinson further discloses/suggests that at least some of the plurality of projections 216 have a tapered end disposed within the plurality of holes 212 (216 can be any shape and is disposed within 212: ¶0056 and Fig. 4A; wherein 216 have a tapered end disposed within 212 in Fig. 4A) for the benefit of inducing microstrains and microstresses at the tissue site for promoting granulation and epithelialization (¶0055-0056).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the plurality of projections of Ingram in view of Robinson by providing tapered ends, similar to that disclosed by Robinson, in order to induce microstrains and microstresses at the tissue site for promoting granulation and epithelialization, as suggested in ¶0055-0056 of Robinson.
Regarding claim 6, Ingram in view of Robinson discloses all the limitations as discussed above for claim 1. 
Ingram does not disclose wherein one or more of the plurality of projections have a ragged outer surface.
Robinson further discloses that the plurality of projections 216 have a ragged outer surface (a sufficiently rough and uneven surface: ¶0056) for the benefit of promoting granulation (¶0056).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the plurality of projections of Ingram in view of Robinson by making/providing ragged/uneven outer surfaces, similar to that disclosed by Robinson, in order to promoting granulation, as suggested in ¶0056 of Robinson.
Regarding claim 7, Ingram in view of Robinson discloses all the limitations as discussed above for claim 1. 
Ingram further discloses wherein at least one of the plurality of holes has a diameter between 1 mm and 30 mm (the holes 140 have diameter between 5 mm and 20 mm: ¶0070; thus, the taught diameter range is within the claimed range; See MPEP § 2131.03) and a height between 1 mm and 30 mm (the holes 140 have a depth between 6 mm and 10 mm: ¶0070; thus, the taught diameter range is within the claimed range; See MPEP § 2131.03) for the benefit of allowing the plurality of holes to collapse from a relaxed position to a contracted position in response to the negative pressure (¶0010).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dressing of Ingram in view of Robinson by selecting diameter and height of the plurality of holes within the claimed ranges as it has been held that a prima facie case of obviousness exists when the claimed ranges overlap with ranges disclosed by the prior art. See MPEP § 2144.05 (I). Further, one having ordinary skill in the art would be motivated to tailor the diameter and height of the plurality of holes to be between 1 mm and 30 mm in order to allow the plurality of holes to collapse from a relaxed position to a contracted position in response to the negative pressure, as suggested in ¶0010 of Ingram.
Regarding claim 8, Ingram in view of Robinson discloses all the limitations as discussed above for claim 1. 
Ingram fails to explicitly disclose wherein the retainer layer comprises a foam having an average pore size between 10 pores per inch and 80 pores per inch.
However, an average pore size between 10 - 80 pores per inch is equivalent to an average pore size between 254 - 317.5 microns when converted to microns of a single pore.
Ingram further discloses the retainer layer 108 may be a foam having pore sizes in a range of 60 microns to 2000 microns (¶0046; thus, the taught pore size range overlaps with the claimed range; See MPEP § 2131.03) for the benefit of providing a pore size according to needs of a prescribed therapy (¶0046). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dressing of Ingram in view of Robinson by selecting average pore size within the claimed range as it has been held that a prima facie case of obviousness exists when the claimed ranges overlap with ranges disclosed by the prior art. See MPEP § 2144.05 (I). Further, one having ordinary skill in the art would be motivated to tailor the pore sizes of the retainer layer to be between 10 ppi and 80 ppi in order to provide a pore size according to needs of a prescribed therapy, as suggested in ¶0046 of Ingram.
	Regarding claim 9, Ingram in view of Robinson discloses all the limitations as discussed above for claim 1.
Ingram discloses wherein the contact layer and retainer layer are connected as an integral layer (the contact layer 110 and retainer layer 108 are integral components: ¶0033 and Claim 80).
	Regarding claim 10, Ingram in view of Robinson discloses all the limitations as discussed above for claim 1.
Ingram discloses the dressing further comprises a cover layer (the dressing 102 comprises a drape 106: ¶0033 and Fig. 1) configured to be positioned adjacent to the retainer layer (the drape 106 positioned adjacent to the retainer layer 108: ¶0033, Figs. 1 and 6-7).
	Regarding claim 11, Ingram in view of Robinson discloses all the limitations as discussed above for claim 1.
Ingram further discloses wherein the plurality of holes are configured to collapse from a relaxed position to a contracted position in response to negative pressure (the plurality holes 140 collapse from a relaxed position to a contracted position in response to an application and removal of negative pressure: ¶0010). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781

                              /TATYANA ZALUKAEVA/                              Supervisory Patent Examiner, Art Unit 3781